UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2088


CARRIE ELIZABETH PUGH WOOD,

                  Plaintiff - Appellant,

             v.

MOREQUITY, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:07-cv-00064-nkm-bwc)


Submitted:    April 28, 2009                  Decided:   May 22, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, CENTRAL VIRGINIA LEGAL AID SOCIETY,
INC., Richmond, Virginia; King F. Tower, WILLIAMS MULLEN,
Richmond, Virginia, for Appellant. Robert S. Westermann, Thomas
N. Jamerson, HUNTON & WILLIAMS LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carrie     Elizabeth         Pugh    Wood    (“Wood”)      appeals    the

district court’s adverse grant of summary judgment and dismissal

of her civil action in which she challenged a foreclosure sale

that resulted from a default on a secured mortgage loan held by

MorEquity, Inc. (“MorEquity”), and its denial of her Fed. R.

Civ. P. 59(e) motion for reconsideration.                    We have reviewed the

record and find no reversible error.

            The material facts are not in dispute, are well known

to the parties, and will not be recounted here.                          This court

reviews a district court’s grant of summary judgment de novo,

construing    the     facts    in    the       light    most    favorable    to   the

nonmoving party.        Holland v. Washington Homes, Inc., 487 F.3d

208, 213 (4th Cir. 2007), cert. denied, 128 S. Ct. 955 (2008).

Summary    judgment    “should      be     rendered     if     the   pleadings,   the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).             “[T]here is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party. If the evidence is

merely    colorable,    or    is    not    significantly        probative,   summary

judgment may be granted.”            Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249-50 (1986) (citations omitted).

                                           2
              As a preliminary matter, the district court properly

held that, under Virginia law, “substantial compliance [with Va.

Code Ann. § 55-59.3] is sufficient so long as the rights of the

parties are not affected in any material way.”                              See Va. Hous.

Dev. Auth. v. Fox Run Ltd. P’ship, 497 S.E.2d 747, 754 (Va.

1998) (citing Bailey v. Pioneer Fed. Sav. & Loan Ass’n, 172

S.E.2d 730, 734 (Va. 1970)).                   Accordingly, to prevail, Wood was

required to establish either that the advertisement of sale did

not    substantially           comply   with       the    statutory       requirements      of

§ 55-59.3, or that she was materially prejudiced by any non-

compliance.

              Wood       claims      that    there       were    two     street    addresses

associated with the property at issue (“the Property”), and that

in failing to list both addresses in the newspaper advertisement

notifying the public of the sale of the Property, MorEquity did

not comply with the requirements of § 55-59.3.                            She reasons that

the    failure      to    do    so    voided    the      forfeiture       because    if    the

Property had been properly advertised as having two, rather than

one residence, the advertisement would have attracted additional

potential buyers, and the sale would have been consummated for

more   than    the       forfeiture     sale       price    paid    by    MorEquity,      thus

establishing material prejudice.

              The    district        court     assumed,         without    deciding,      that

Wood’s    claim      that      there    were       two     street      addresses    for    the

                                               3
Property     was    sound     and    that    the     statutory    language    required

MorEquity     to      list    both      addresses.          It    then   noted    that

MorEquity’s advertisement of sale included a description of the

Property, the only address listed in the Deed of Trust, and a

reference to the Deed Book and page number where the Deed of

Trust could be found, and found that this information, without

more, constituted substantial statutory compliance. 1                        The court

went on to note that MorEquity’s advertisement went further than

that upheld in Riley, in that the notice in this case contained

also:      (1) a street address for the Property rather than a

mailing address; (2) the entirety of the only recorded legal

description of the Property, which implicitly referenced both

residences by stating that the Property includes the “tract of

land       together      with        all       buildings,        improvements      and

appurtenances;”        (3)     the     Property’s       tax      map   identification

number,     under     which    Nelson       County    tax   records    indicate   that

there are two residences on the Property; and (4) the address

and telephone number for a person who could be contacted for

additional information.              Given that the advertisement of sale

here went so much further than that upheld as sufficient under

       1
       The district court considered Riley v. Robey, 122 F. Supp.
2d 684, 687 (W.D. Va. 2000), aff’d, 25 Fed. App’x 149 (4th Cir.
2002), in which the court, relying on Fox Run, found that a
notice for sale that did not include any street address
nonetheless satisfied the notice provision of § 55-59.3.



                                              4
§ 55-59.3 in either the Fox Run or Riley cases, 2 we find no error

in     the    district      court’s     conclusion     that     the   advertisement

relative to the Property substantially complied with § 55-59.3.

Nor do we find error in the district court’s determination that,

even       assuming    error   in     the      advertisement,    Wood    failed     to

demonstrate material prejudice, as she presented no evidence to

support       her     conclusion      that     the   failure    to    include     both

addresses       in    the   sale      notice     prejudiced     the   sale   against

obtaining the best price. 3

              We review for abuse of discretion the denial of a Rule

59(e) motion to alter or amend judgment.                  See Pac. Ins. Co. v.

Am. Nat’l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998).

Although Rule 59(e) does not itself provide a standard under

which a district court may grant a motion to alter or amend a



       2
       Wood attempts to distinguish Riley and Fox Run on the
ground that they did not involve material, substantial, or
prejudicial error.    But Wood similarly fails to allege facts
supporting a finding of material, substantial, or prejudicial
error in the present case.
       3
        Although Wood presents the assessed tax record, a
declaration of the Nelson County commissioner of revenue, and
photographs of the dwellings on the property, we agree with the
district court that this evidence is insufficient to establish
material prejudice because it does not show that the inclusion
of the second residential address in the advertisement would
have generated higher bids on the property.   Wood asserts that
Virginia law presumes material prejudice, but she fails to
support this contention with either statutory authority or
applicable case law.



                                             5
judgment, we previously have recognized that there are three

grounds for amending an earlier judgment:                         (1) to accommodate an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.                      Id. at 403.

                 As the majority of Wood’s arguments raised in her Rule

59(e) motion were merely a restatement of arguments she made on

summary      judgment,      the     district         court   properly       rejected       such

claims.      Id.     Her remaining assertion, that she should have been

given      the    opportunity      to     present      additional      evidence       of    the

value of the Property at trial, was also properly dismissed by

the district court on the ground that a party opposing summary

judgment         cannot    rely    on     what       the   evidence    at     trial      would

demonstrate,        but    rather       on   the     evidence      before    the    district

court at the time the summary judgment motion is considered.

Thus, we find no abuse of the district court’s discretion in its

denial of Wood’s motion for reconsideration.

                 Accordingly, we affirm the district court’s dismissal

of   the    complaint       on    summary     judgment,       as    well    as     its   order

denying      Wood’s       Rule    59(e)      motion.         We    dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    AFFIRMED

                                                 6